Citation Nr: 1023046	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-00 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
including as secondary to service connected left knee 
disability.

2.  Entitlement to service connection for a right knee 
disorder, including as secondary to service connected left 
knee disability.

3.  Entitlement to an increased initial evaluation in excess 
of 10 percent for service connected left knee condition.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to May 1974, 
and from November 1974 to March 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from March 2007 and August 2007 rating decisions by 
the Philadelphia, Pennsylvania, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in April 2010; a 
transcript of that hearing is of record.  

The issues of entitlement to service connection for right 
knee and back disorders, including as secondary to service 
connected left knee disability, are being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeals period, the Veteran's left knee 
condition has been manifested by complaints of pain, without 
objectively observable instability; extension has been noted 
as full or -10 degrees; flexion has been noted as 90 degrees 
and 130 degrees.


CONCLUSION OF LAW

During the appeals period, the Veteran's left knee condition 
has not met the criteria for a disability rating higher than 
10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim for an increased initial 
rating for left knee condition such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim for 
service connection for left knee condition was awarded with 
an effective date of January 10, 2006, the date of his claim, 
and an initial disability rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for higher ratings 
and he demonstrated his actual knowledge of what was required 
to substantiate higher ratings in his argument included on 
his Substantive Appeal.  Although he was not provided pre- 
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. § 
5110(a).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
physical examinations.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Left Knee Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

"Staged ratings" or separate ratings for separate periods of 
time may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Service connection for a left knee condition was granted by a 
March 2007 rating decision.  An initial 10 percent rating was 
assigned from January 10, 2006 under Diagnostic Code 5261.  
The Veteran appealed the initial rating.  

In granting service connection, the RO noted that the Veteran 
had a left knee condition prior to service which was 
aggravated during his period of active duty.  In cases 
involving aggravation by service, the rating should reflect 
only the degree of disability over and above the degree 
existing at the time of entrance into active service.  38 
C.F.R. § 4.22.  The Veteran's service records include an 
April 1971 letter from his treating physician which detailed 
his history of July 1970 left knee arthrotomy with excision 
of some synovium and a small lump of bone directly beneath 
the synovium.  The physician noted that the Veteran was fully 
recovered and at that time had "a perfectly normal knee."  
A July 1971 physical profile was revised to show "1" for 
lower extremities.  Then, as now, the number 1 indicated that 
an individual possessed a high level of medical fitness and, 
consequently, was medically fit for any military assignment.  
Odiorne v. Principi, 3 Vet. App. 456 (1992).  Thus, the 
Veteran's left knee was asymptomatic prior to his active 
duty.  His level of disability upon entry into service was 
therefore zero, and no deduction from his currently assessed 
disability level is required. 

DC 5261 pertains to limitation of leg extension.  Under that 
Code section, a noncompensable evaluation is assigned where 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  A 30 percent rating applies where 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted where extension is limited to 30 degrees.  Finally, 
a 50 percent evaluation is warranted where extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

DC 5260 concerns limitation of leg flexion.  A noncompensable 
evaluation is assigned where flexion is limited to 60 
degrees.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  Finally, 
a 30 percent rating applies where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

When a knee has both arthritis and instability, separate 
disability ratings may be assigned for instability and 
limitation of motion.  See VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Recurrent 
subluxation or lateral instability of the knee is rated at 10 
percent if slight, 20 percent if moderate, and 30 percent if 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

On VA examination in February 2007, the Veteran reported that 
the left knee was always swollen and hurt to put weight on.  
He reported that it locked up and sometimes gave way.  On 
examination, there was atrophy of the left quadriceps muscle.  
The knee itself was swollen and painful to touch.  The 
examiner stated that flexion was "too painful" and was not 
tested; extension was noted as -10 degrees at its fullest.  
The examiner could not assess the stability of the knee due 
to the reported pain.  The impression was progressive 
traumatic degenerative joint disease of the left knee.

Magnetic resonance imaging (MRI) of the left knee in March 
2007 showed distention of the suprapatellar bursa with multi-
accoladed synovial cysts.  An April 2007 VA treatment record 
noted decreased range of motion of the left knee.

On VA examination in May 2007, the Veteran refused to squat, 
however when he dropped some coins at the end of the 
examination he was able to bend halfway and reach out to the 
objects with left knee flexion.  On examination of the left 
knee, "range of motion and extension was normal."  Active 
flexion was to 130 degrees.  The Veteran denied any pain in 
the left knee during the examination.  No swelling or 
deformities of the left knee were present.  Circumferences of 
the two thighs and calf muscles were symmetrical.  

VA examination in August 2008 noted that while standing, the 
Veteran was able to flex and extend his left knee easily.  
Left knee flexion was noted as 90 degrees active and 110 
degrees passive.  Extension was full at zero degrees.  The 
Veteran reported pain from the beginning of movement to the 
maximum degree of movement.  Tenderness to the medial and 
lateral line and patellar ligament was noted.  Left knee 
stability was good and crepitus was not noted.  Medial and 
lateral collateral ligament were normal with no action noted.  
Drawer sign and McMurray's tests were negative.  There was no 
valgus/varus instability.  X-rays showed mild patellofemoral 
degenerative change on the left with mild narrowing of the 
medial compartment.  

Although the Veteran has on some occasions reported 
instability in his left knee, on the VA examination in 2008 
there was no objective evidence of instability or laxity in 
the left knee.  Thus, the preponderance of the evidence is 
against the assignment of a separate rating for instability.  
The ranges of motion of the left knee, even with 
consideration of the Veteran's reported pain on motion, do 
not warrant a rating higher than 10 percent.  The 
preponderance of the evidence, then, is against a rating 
higher than 10 percent for the left knee condition.


ORDER

An evaluation in excess of 10 percent for service connected 
left knee condition is denied.


REMAND

The Veteran contends that he has right knee and back 
disabilities that were either incurred in service or are 
related to his service-connected left knee condition.

In addition to service connection based on incurrence or 
aggravation in service, a disability may also be service 
connected if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
A claimant is also entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability aggravates a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The medical evidence in this case is not sufficient to 
adequately adjudicate the Veteran's service connection 
claims.  The Veteran underwent a VA examination in May 2007.  
The examiner provided an opinion stating that it did not 
appear that "his left knee condition is severe enough to 
cause these severe symptoms and findings of the right knee 
and lumbosacral spine," and that the "right knee and 
lumbosacral spine conditions are not related to the left knee 
condition."  The Board believes that a specific opinion 
addressing whether the service-connected left knee condition 
could be aggravating the right knee or back disorder(s) is 
required in this case.  Additionally, the Veteran testified 
that he injured his back when a wooden crate full of blankets 
fell on him during service.  Service treatment records do 
show complaint of back pain in March 1975.  The Veteran is 
competent to report that he suffered a back injury in service 
and sought treatment for that injury during service and the 
Board accepts that the claimed incident occurred.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
May 2007 VA examiner did not comment on possible direct 
incurrence of low back disability related to the inservice 
injury.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination to address the 
etiology of any diagnosed back and right 
knee disorder(s).  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.

Based on the examination and review of the 
claims folder, the examiner should provide 
an opinion as to the following:  

(a) Is it at least as likely as not (a 50 
percent probability or greater) that any 
currently diagnosed back disorder is 
attributable to service, including the 
Veteran's reported injury when a crate 
fell on him, or is caused by or made worse 
by his service-connected left knee 
disability? 

(b) Is it at least as likely as not (a 50 
percent probability or greater) that any 
currently diagnosed right knee disorder is 
caused by or made worse by his service-
connected left knee disability?

The examiner is informed that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.  If aggravation is present, 
the physician should indicate, to the 
extent possible, the approximate level of 
severity of the back or right knee 
disability (i.e., a baseline) before the 
onset of the aggravation. 

All opinions expressed by the examiner 
should be accompanied by a complete 
rationale.

2.  Then, readjudicate the Veteran's 
service connection claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If a 
decision with respect to a claim remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the -matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


